                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                            GINA ARMAS, et al.,
                                   8                                                          Case No. 5:17-cv-06909-EJD
                                                         Plaintiffs,
                                   9                                                          ORDER DEYING MOTION FOR
                                                   v.                                         LEAVE TO AMEND ANSWER
                                  10
                                            USAA CASUALTY INSURANCE                           Re: Dkt. No. 59
                                  11        COMPANY,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13            On May 17, 2019—after the close of fact discovery and after its motion for summary

                                  14   judgment had been fully briefed and argued—Defendant USAA Casualty Insurance Company

                                  15   moved the court for leave to file an amended answer that adds a new affirmative defense.

                                  16   Plaintiffs Gina and David Armas oppose this motion. Having considered the parties’ papers, the

                                  17   court took this motion under submission without oral argument pursuant to Civil Local Rule 7-

                                  18   1(b). The court denies the motion for the reasons set forth below.

                                  19   I.     Background

                                  20            The facts and allegations relevant to this case are discussed at length in the court’s order

                                  21   denying Defendant’s motion for summary judgment. Dkt. No. 71. For this motion the relevant

                                  22   facts are as follows. Defendant provided Plaintiffs’ car insurance; the policy for which provides,
                                       “With respect to all insureds, the entire policy will be void if whether before or after a loss, any
                                  23
                                       covered person has: (1) Intentionally concealed or mis-represented any material fact or
                                  24
                                       circumstance; or (2) Engaged in fraudulent conduct; or (3) Made false statements; Relating to this
                                  25
                                       insurance.” Kasten Ex. 5. Plaintiffs were in car accidents in 2012 and 2014. In 2016, Gina
                                  26
                                       Armas submitted claims to Defendant under her Extended Benefits coverage for lost wages from
                                  27

                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DEYING MOTION FOR LEAVE TO AMEND ANSWER
                                                                         1
                                   1   time she allegedly took off from her job at a school district to recover from surgery related to the

                                   2   accidents. The claim form she submitted indicated that she missed three periods of work: from

                                   3   April 10, 2014 through August 3, 2014 (115 days), April 8, 2015 through July 28, 2015 (111)

                                   4   days, and April 11, 2016 through August 24, 2016 (135 days). Kasten Ex. 2 (the “Claim Form”).

                                   5   Defendant answered Plaintiffs’ complaint on December 11, 2017. On February 28, 2018, the

                                   6   court issued the case management order and original schedule for this matter. The case

                                   7   management order provides:
                                                      IT IS FURTHER ORDERED that the deadline for joinder of any
                                   8                  additional parties, or other amendments to the pleadings, is sixty
                                                      days after entry of this order. The parties are instructed to comply
                                   9                  with Federal Rule of Civil Procedure 15 in seeking joinder of parties
                                                      or amendments to the pleadings prior to expiration of the deadline.
                                  10                  Amendments sought after the deadline must comply with Federal
                                                      Rule of Civil Procedure 16.
                                  11
                                       Dkt. 14. The parties then litigated the case and stipulated four times to extend discovery
                                  12
Northern District of California




                                       deadlines—twice to allow for mediation (Dkt. 31, 33), and twice to accommodate specific
 United States District Court




                                  13
                                       depositions (Dkt. 26, 35). The last stipulation extended fact discovery past the deadline to file
                                  14
                                       dispositive motions. Dkt. 35.
                                  15
                                              On April 23, 2018, Plaintiffs responded to Defendant’s Interrogatory No.10, stating that
                                  16
                                       Gina Armas missed work from April 10, 2014 through June 6, 2014 (57 days), April 9, 2015
                                  17
                                       through May 27, 2015 (48 days), and April 12, 2016 through June 8, 2016 (57 days). Kasten Ex. 3
                                  18
                                       at 17, 35. On March 19, 2019, Plaintiffs deposed a Senior Litigation Manager for Defendant who
                                  19
                                       testified that he had “confirmed” that Gina Armas was off of work from April 10, 2014 through
                                  20
                                       August 1, 2014 by “subpoena[ing] her employment records, and that’s what we got.” Frischer Ex.
                                  21
                                       C at 43:6-24. Two days later, Defendant filed its summary judgment motion. The hearing date
                                  22
                                       was set for May 9, 2019.
                                  23          On April 16, 2019, Defendant took the deposition of Bijou Beltran, the 30(b)(6) witness
                                  24   for Gina Armas’s employer during the times she took off of work. Beltran, who was not
                                  25   employed at the school district during the relevant periods, testified regarding the contents of
                                  26   records that she reviewed: “According to what is – according to this document, it appears that she
                                  27   did not [use sick leave during the 2013-2014 school year]. And that is also backed up by this
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DEYING MOTION FOR LEAVE TO AMEND ANSWER
                                                                                       2
                                   1   document,” and “[u]pon my review of both the summary page that shows sick leaves, there is no

                                   2   absences reflected between 8-12-13 and 6-30-14. And when I look at the Leave 2 report, which

                                   3   shows the – what’s this one called – Leave Transaction with Excess Leave Balances, ’13-’14

                                   4   showed no usage of sick leave or excess sick leave.” Kasten Ex. 4 at 8:1-6, 75:12-18; Frischer Ex.

                                   5   A at 53:11-14. Bijou also testified that Gina Armas’s personnel file did not hold a FMLA leave

                                   6   request for 2014 or the 2015-2016 school year. Kasten Ex. 4 at 71:16-72:23. Based on a review

                                   7   of her testimony and the exhibits introduced in the deposition, Defendant represents, in this

                                   8   motion, that Gina Armas missed the following periods of work: zero days in 2014, April 9, 2015

                                   9   through June 10, 2015 (62 days), and April 11, 2016 through June 3, 2016 (53 days). On May 17,
                                       2019, Defendant filed the instant motion seeking leave to add to its answer the affirmative defense
                                  10
                                       that “the subject insurance policy, in its entirety, is void as to all insureds, due to a covered
                                  11
                                       person’s intentional concealment or misrepresentation of material facts or circumstances,
                                  12
Northern District of California
 United States District Court




                                       engagement in fraudulent conduct, and/or making false statements relating to the claim and the
                                  13
                                       subject insurance.” Mot. Ex. 1 at 10-11. Defendant’s theory is that Bijou testified to the actual
                                  14
                                       dates that Gina Armas missed work and that Gina Armas misrepresented the dates on the Claim
                                  15
                                       Form. Those misrepresentations, Defendant contends, void the entire policy and are case
                                  16
                                       dispositive.
                                  17
                                       II.   Discussion
                                  18
                                               Per the court’s case management order, this motion comes long after the deadline to amend
                                  19
                                       under Rule 15. Dkt. 14 at 1. Thus, the motion must meet the “good cause” standards of Rule 16.
                                  20
                                       Id.; In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013), aff’d
                                  21
                                       sub nom. Oneok, Inc. v. Learjet, Inc., 135 S. Ct. 1591 (2015) (“[W]hen a party seeks to amend a
                                  22
                                       pleading after the pretrial scheduling order’s deadline for amending the pleadings has expired, the
                                  23
                                       moving party must satisfy the ‘good cause’ standard of Federal Rule of Civil Procedure 16(b)(4),
                                  24
                                       which provides that a schedule may be modified only for good cause and with the judge’s consent,
                                  25
                                       rather than the liberal standard of Federal Rule of Civil Procedure 15(a).”). “Rule 16(b)’s ‘good
                                  26
                                       cause’ standard primarily considers the diligence of the party seeking the amendment.” Johnson v.
                                  27
                                       Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “If that party was not diligent, the
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DEYING MOTION FOR LEAVE TO AMEND ANSWER
                                                                                     3
                                   1   inquiry should end.” Id. “Only where Rule 16’s good cause standard is met must a court consider

                                   2   whether amendment is proper under Federal Rule of Civil Procedure 15.” Ammons v. Diversified

                                   3   Adjustment Serv., Inc., 2019 WL 2303831, at *2 (C.D. Cal. May 30, 2019); see also Khobragade

                                   4   v. Covidien LP, 2019 WL 652424, at *13 (S.D. Cal. Feb. 15, 2019). Under Rule 15, when the

                                   5   time to amend as a matter of course has passed, then a court should consider four factors: “bad

                                   6   faith, undue delay, prejudice to the opposing party, and/or futility.” MagTarget LLC v. Saldana,

                                   7   2019 WL 1904205, at *2, (N.D. Cal. Apr. 29, 2019).

                                   8          Defendant does not address Rule 16 in the motion. Instead Defendant applies only the four

                                   9   factors for a Rule 15 analysis. Based on the facts however, the court finds that Defendant would
                                       not be able to show it was diligent in seeking amendment. Defendant argues that it only learned
                                  10
                                       that Gina Armas’s claim forms were allegedly materially misleading when it deposed Bjiou in
                                  11
                                       April 2019. But that assertion cannot be squared with Plaintiffs’ response to Interrogatory No. 10,
                                  12
Northern District of California
 United States District Court




                                       which informed Defendant in April 2018, that she missed less than half of the days purportedly
                                  13
                                       misrepresented in the Claim Form.1 Defendant learned that Plaintiffs themselves did not rely on
                                  14
                                       the challenged dates on the Claim Form a year prior to the Bijou deposition. Because Defendant
                                  15
                                       has not been diligent, the motion is denied.
                                  16
                                              The motion also fails under the more lenient standard of Rule 15. The most important of
                                  17
                                       the four factors is prejudice to the nonmoving party. Eminence Cap., LLC v. Aspeon, Inc., 316
                                  18
                                       F.3d 1048, 1051 (9th Cir. 2003). Granting Defendant’s motion would greatly and unfairly
                                  19
                                       prejudice Plaintiffs. The affirmative defense would take the litigation in a new direction, which
                                  20
                                       would require—after over a year of discovery—new factual development of the record followed
                                  21
                                       by a possible dispositive motion on this defense by Plaintiffs. See Khobragade, 2019 WL 652424,
                                  22
                                       at *15. “When after a period of extensive discovery, a party proposes a late-tendered amendment
                                  23
                                       that would fundamentally change the case to incorporate new causes of action and that would
                                  24
                                       require discovery in addition to the administrative record, the amendment may be appropriately
                                  25
                                       denied as prejudicial to the opposing party.” Fresno Unified Sch. Dist. v. K.U. ex rel. A.D.U., 980
                                  26

                                  27   1
                                        Plaintiffs maintain that Defendant is misinterpreting the Claim Form. Opp’n at 10.
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DEYING MOTION FOR LEAVE TO AMEND ANSWER
                                                                                         4
                                   1   F. Supp. 2d 1160, 1178 (E.D. Cal. 2013). The prejudice factor weighs strongly against allowing

                                   2   Defendant’s amendment.

                                   3          As to the second factor, “[a] party unduly delays seeking amendment by failing to seek

                                   4   amendment reasonably promptly after it knew or should have known that amendment was called

                                   5   for.” Fresno Unified, 980 F. Supp. 2d at 1176 (quotation and citation omitted). Defendant knew

                                   6   in April of last year that the supposedly misleading dates on the claim forms did not match the

                                   7   dates in Interrogatory No. 10. Defendants have not move reasonably promptly to amend their

                                   8   answer.

                                   9          Bad faith “includes amendments filed frivolously or for an improper purpose.” Id. at 1178

                                  10   (citing Westlake N. Prop. Owners Ass’n v. City of Thousand Oaks, 915 F.2d 1301, 1305 (9th

                                  11   Cir.1990)). “Frivolity is determined under the objective standard set forth in Federal Rule of Civil
                                       Procedure 11: whether ‘to the best of the signer's knowledge, information, and belief formed after
                                  12
Northern District of California
 United States District Court




                                       reasonable inquiry [the pleading] is well grounded in fact and is warranted by existing law or a
                                  13
                                       good faith argument for the extension, modification, or reversal of existing law.” Id. Bijou
                                  14
                                       testified that based on her review of employment records that it did not appear Gina Armas had
                                  15
                                       missed any work in 2014. But, Defendant’s corporate designee testified that Defendant had
                                  16
                                       subpoenaed her employment records and “confirmed” that she missed work in 2014. Defendant
                                  17
                                       does not address this contradiction in its reply. While the court does not find that Defendant
                                  18
                                       brought this motion in bad faith, it does find that this factor does not weigh in favor of allowing
                                  19
                                       the amendment.
                                  20
                                              Finally, “[c]ourts rarely deny a motion for leave to amend for reason of futility.” Hynix
                                  21
                                       Semiconductor Inc. v. Toshiba Corp., 2006 WL 3093812, at *2 (N.D. Cal. Oct. 31, 2006). A
                                  22
                                       “proposed amendment is futile only if no set of facts can be proved under the amendment that
                                  23
                                       would constitute a valid claim.” In re Cir. Breaker Litig., 175 F.R.D. 547, 551 (C.D. Cal. 1997).
                                  24
                                       While Bijou’s testimony appears to be at odds with the testimony of Defendant’s corporate
                                  25
                                       representative, Bijou’s testimony does support the proposed affirmative defense. The court finds
                                  26
                                       that this factor does not weigh against the amendment.
                                  27

                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DEYING MOTION FOR LEAVE TO AMEND ANSWER
                                                                         5
                                   1          Because the first and second factors weigh strongly against allowing the amendment, the

                                   2   court finds that, even if Defendant had shown good cause under Rule 16, the motion would still

                                   3   fail under Rule 15. The motion is denied.

                                   4          IT IS SO ORDERED.

                                   5   Dated: July 24, 2019

                                   6                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DEYING MOTION FOR LEAVE TO AMEND ANSWER
                                                                         6
